DETAILED ACTION
This communication is in response to the claims filed on 10/22/2021.
Application No: 16/830,860. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded on 11/10/2021.

Reasons for allowance
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 
The representative claim 1 distinguish features are underlined and summarized below: 
 A cover for a region of a mobile phone, the cover comprising:

a back wall comprising an outer portion and an inner portion;

a left side wall extending from a first side of the back wall and comprising an outer portion and an inner portion;

a right side wall extending from a second side of the back wall and comprising an outer portion and an inner portion;

a bottom wall extending from a third side of the back wall and comprising an outer portion and an inner portion;

a top wall extending from a fourth side of the back wall and comprising an outer portion and an inner portion, wherein the cover is capable of housing the mobile phone; and

a first plurality of protrusions, at least some of the first plurality of protrusions disposed on the inside portion of at least one of: the left side wall, the right side wall, the top wall, or the bottom wall, 

wherein the at least some of the first plurality of protrusions reduce the contact surface between the cover and the mobile phone and provide shock absorbing characteristics when the mobile phone is housed by the cover,

 wherein at least some of the first plurality of protrusions comprise an X shape;

wherein a second plurality of protrusions are on the one or more corners are elevated from a wall of the plurality of walls by at least one step.


The representative claim 9 distinguish features are underlined and summarized below: 
 A cover for a region of a mobile phone, the cover comprising:

a back wall comprising an outer portion and an inner portion;
 a left side wall comprising an outer portion and an inner portion; 
a right side wall comprising an outer portion and an inner portion; 
a bottom wall comprising an outer portion and an inner portion;

a top wall comprising an outer portion and an inner portion, wherein the cover is capable of housing the mobile phone; and

a first plurality of protrusions, at least some of the plurality of protrusions disposed on the inside portion of at least one of: 
the left side wall or the right side wall, wherein the at least some of the first plurality of protrusions reduce the contact surface between the cover and 
the mobile phone and provide shock absorbing characteristics when the mobile phone is housed by the cover,

wherein a second plurality of protrusions are on the one or more corners are elevated from a wall of the plurality of walls by at least one step,

wherein at least some of the first plurality of protrusions comprise an X shape.


The representative claim 18 distinguish features are underlined and summarized below: 
 	A protective phone case comprising:

a base envelope configured to generally surround the back and sides of a smart phone, the base envelope having a back wall and four side walls;

a lip of the base envelope configured to extend from each of the four side walls slightly around the front of and toward a touchscreen of the smartphone; and

at least one row of protruding features arranged inside the base envelope along an inner-facing side wall and configured to protrude to the same extent as each other from the side wall to touch one or more surfaces a smart phone and
 maintain resilient contact therewith while creating air pockets there between, the air pockets also configured to be positioned adjacent the one or more surfaces of the smart phone, 

wherein the protruding features along the inner-facing side wall provide shock absorbing characteristics when the smartphone is housed by the protective phone case, 

wherein at least some of the first plurality of protrusions comprise an X shape; 


wherein one or more corners of the base envelope are elevated from a wall of the plurality of walls by at least one step.



Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
which are neither taught nor-suggested by the prior arts as a whole claim
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.


Prior Art References
The closest combined references of KIM, LaColla and Singhal teach following:
KIM (US 20170327292 A1) teaches a case having a shock absorbing structure for an electronic device which includes a protective shell, a side enclosure frame, and a shock absorbing block. The shock absorbing block is constructed to have a plurality of recesses formed on the side wall of the protective shell such that adjacent recesses are separated by a partition. The recesses are rectangular and the plurality of recesses has a continuous unitary construction along lower part of the four sides of the protective shell. In addition, the side enclosure frame includes an upper protrusion and a lower protrusion, formed on an inner-facing surface of the side enclosure frame. The side wall of the protective shell includes an upper cavity and a lower cavity. The upper protrusion fits within the upper cavity and the lower Protrusion fits within the lower cavity. 

LaColla (US 8509865 B1) teaches a case for a mobile device including a base wall and a plurality of side walls extending from the base wall to cover side surfaces of the mobile device. 

Singhal (US 20140252786 A1) teaches a protective cover for a handheld electronic device such as a smart phone and a tablet computer, with a display screen side, a backside, and surrounding edges has a set of u-shape clips attachable to the surrounding edges and are positioned on at least four corner edges of the device. A plurality of stretch fabric straps anchored to the set of clips and positioned across the backside of the device, wherein the clips and the straps function as a protective cover and handgrip for the device. 

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
 a first plurality of protrusions, at least some of the first plurality of protrusions disposed on the inside portion of at least one of: the left side wall, the right side wall, the top wall, or the bottom wall, 

wherein the at least some of the first plurality of protrusions reduce the contact surface between the cover and the mobile phone and provide shock absorbing characteristics when the mobile phone is housed by the cover,

 wherein at least some of the first plurality of protrusions comprise an X shape;

wherein a second plurality of protrusions are on the one or more corners are elevated from a wall of the plurality of walls by at least one step.


KIM teaches a case having a shock absorbing structure for an electronic device which includes a protective shell, a side enclosure frame, and a shock absorbing block. However KIM failed to teaches one or more limitations including,
 a first plurality of protrusions, at least some of the first plurality of protrusions disposed on the inside portion of at least one of: the left side wall, the right side wall, the top wall, or the bottom wall, 

wherein the at least some of the first plurality of protrusions reduce the contact surface between the cover and the mobile phone and provide shock absorbing characteristics when the mobile phone is housed by the cover,

 wherein at least some of the first plurality of protrusions comprise an X shape;

wherein a second plurality of protrusions are on the one or more corners are elevated from a wall of the plurality of walls by at least one step.

	LaColla and Singhal alone or combined failed to cure the deficiency of KIM.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for Cell phone cases. Cell phone cases have become a popular accessory for cell phones, providing aesthetic and storage features. The cell phone cases have also been used to provide screen protection. Consumers are often dropping mobile phones on hard surfaces and the internal electronics and the screen are prone to damage. However, traditional phone cases often do not effectively distribute the shock. Instead, traditional phone cases simply provide an additional layer. Thus, there is a need for a phone case with shock absorption and dispersion capabilities to protect cell phones from impact, such as may occur when a consumer drops a cell phone. Further, the cover can also have one or more protrusions disposed on the inside portion of the back wall, wherein the one or more protrusions reduce the contact surface between the cover and the mobile phone and provide shock absorbing characteristics when the mobile phone is housed by the cover. in an ordered array, for example). Protrusions can be disposed on the inner portions of the left and right side wall. In some embodiments, at least sixty protrusions can be disposed on an inner portion of the back wall as a collection of protrusion rows. Such protrusions can provide the shock absorbing characteristics at least along a length, a width, and/or a diagonal axis of the cover.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

 
Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645